DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/005,403 filed on 08/28/2020. Claims 1-9 are currently pending and examined below. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are eligible under 35 U.S.C. § 101 because the claims when viewed as a whole, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or field of use, such that the claims as a whole are more than a drafting effort designed to monopolize the exception. 
With regards to prior art, none of the prior arts of record disclose or render obvious as amended above. In particular, the concept of setting a content for the vehicle occupant; determining relevant advertisements based on the context and the stored advertisements; and presenting the relevant advertisement by rotating a sensor rotatably mounted in the vehicle, the rotatably-mounted sensor is rotated in a first direction that captures a gaze of the vehicle occupant and the rotatably-mounted sensor is rotated in a second directed that draws the gaze of the vehicle occupant in a direction of the relevant advertisement. The closest prior art found to date are the following: 
Ohta et al. (US 2010/0222957 A1) discloses the concept of a robot installed on an upper surface of a dashboard of a vehicle that can draw attention of a passenger and then present a pointing direction. However, Ohta fails to explicitly disclose or render obvious a second rotation of the rotatably-mounted sensor itself being directed towards the relevant content as show in at least Figure 6C of Applicant’s Drawings. 
Melvin (US Patent No. 6,922,138 B2) discloses the concept of providing directed advertising or information messages specific to individual persons or vehicles using a sensing and evaluation mechanism to detect persons or vehicles in conjunction with a billboard or other displays. 
Kamhi et al. (US 2017/0329329 A1) discloses the concept of determining whether an occupant of a vehicle viewed an advertisement. 
Alex Webb, “Smart Windshields Seen as the New Ad Billboards,” available on January 6, 2017, retrieved from https://www.ttnews.com/articles/smart-windshields-seen-new-ad-billboards, disclose the concept of displaying advertisements on windshields. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAM REFAI/Primary Examiner, Art Unit 3681